DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 08/02/2021 has been entered.

Response to Arguments
Applicant’s arguments and amendments, filed 08/02/2021, with respect to the previous drawing objections, have been fully considered and are persuasive.  The drawing objections have been withdrawn. 

Applicant’s arguments and amendments, filed 08/02/2021, with respect to the previous 35 USC §112(a) rejections, have been fully considered and are persuasive.  The 35 USC §112(a) rejections have been withdrawn. 

Applicant’s arguments and amendments, filed 08/02/2021, with respect to the previous 35 USC §103 rejections, have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 4, 6-8, 10, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over García, et al. "Degradation of subcells and tunnel junctions during growth of GaInP/Ga (In) As/GaNAsSb/Ge 4‐junction solar cells." Progress in Photovoltaics: Research and Applications 25.11 (2017): 887-895 (cited by IDS filed 04/24/2019), in view of King, et al., US-20120240987-A1 (cited by IDS filed 04/24/2019), and Stan, et al., US-20020040727-A1 (cited on PTO-892 mailed 08/17/2020).

Claim 1. Garcia teaches a semiconductor structure (see Fig. 1, left) comprising:
a first semiconductor layer (AlGaAs),
wherein the first semiconductor layer comprises a group V element (AlGaAs comprises As);
a barrier region underlying the first semiconductor layer (GaInP nucleation layer),
wherein the high-temperature barrier region comprises an indium-containing barrier layer (InGaP),
and an overlayer overlying the first barrier layer (part of GaAs could broadly be construed as an overlayer, there being no actual limitations to what an overlayer actually is, or what materials it is),
and a second semiconductor layer underlying the high-temperature barrier (germanium substrate),
and at least one third semiconductor layer overlying the first semiconductor layer, wherein the at least one third semiconductor layer comprises a dilute nitride (GaNAsSb is a dilute nitride).
Garcia does not teach the barrier layer comprises an indium-free barrier layer or an aluminum-containing barrier layer, instead teaching a GaInP barrier layer. However, Garcia explicitly teaches that the Ge subcell suffers from indium diffusion into the Ge subcell, and suggests other nucleation layers, such as GaAs (§6). While Garcia acknowledges that this could pose problems due to Ga diffusion or As diffusion, Garcia suggest that “the actual advantages of this approach remain to be tested,” thus suggesting that alternative nucleation layers, including those containing As, are worth trying.
King teaches a multi-junction photovoltaic cell on a Ge substrate (see Fig. 1), and further teaches, that, in general, the nucleation layer can be a variety of semiconductor materials, including AlInP, AlAs, AlP, AlGaInP, AlGaAsP, AlGaInAs, AlGaInPAs, GaInP, GaInAs, GaInPAs, AlGaAs, AlInAs, AlInPAs, GaAsSb, AlAsSb, GaAlAsSb, AlInSb, GaInSb, AlGaInSb, AlN, GaN, InN, GaInN, AlGaInN, GaInNAs, AlGaInNAs, Ge, Si, SiGe, ZnSSe, CdSSe, and other materials and still fall within the spirit of the disclosed invention (see ¶110; the latter, in context, suggesting III-V and II-VI compounds in general). While many of these materials contain In, it is plausible that a nucleation layer with less indium may be suitable, as it would have less indium that could diffuse into the bottom Ge subcell.
But what about lattice matching, one may ask, as both Garcia and King appear to stress the importance of lattice matching?
Fortunately enough, Stan teaches that a nucleation layer may be grown thin enough to keep a lattice-mismatched layer grown coherently (see ¶26). Thus, Stan suggests that any of the above layers could be used as a suitable nucleation layer, either by matching the lattice constant, or by being thin enough to keep a lattice-mismatched layer grown coherently.
Therefore, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to select a nucleation layer either 1) containing no indium, or 2) containing less indium than the InGaP layer of King, both with the constraint that the nucleation layer is either lattice-matched or, alternatively if lattice-mismatched grown thin enough to be grown coherently, in order to prevent indium diffusion, or decrease indium diffusion, of indium to the Ge subcell, which is a cause of degradation in the dilute nitride cells disclosed by Garcia.
In this case, the modification suggests either an indium-free barrier layer, and an overlayer overlying the first barrier layer (see above), or, alternatively, an aluminum-containing barrier layer (either an indium-free barrier layers that overlaps with aluminum-containing materials, such as AlN, AlP, etc. disclosed by King, or alternatively, any aluminum-containing and indium-containing barrier layer with the requirement that it contains less indium than the barrier layer disclosed by Garcia).

Claim 4. Modified Garcia teaches or suggests the semiconductor structure of claim 1, wherein the indium-free barrier layer comprises AlP, GaP, AlGaP, AlPSb, GaPSb, or AlGaPSb (per modification in rejection of claim 1, above; non disclosed materials are immediately apparent as materials not-disclosed that still fall within the spirit of the disclosed invention, i.e. III-V and II-VI materials).

Claim 6. Modified Garcia teaches or suggests the semiconductor structure of claim 1, wherein the aluminum-containing barrier layer is an aluminum/phosphorous-containing barrier layer comprising InAlP, InAlPSb, InAlPBi, InAlPSbBi, AlInGaP, AlInGaPSb, AlInGaPBi, AlInGaPSbBi, AlP, AlPSb, AlPBi, or AlPSbBi (per modification in rejection of claim 1, above; non disclosed materials are immediately apparent as materials not-disclosed that still fall within the spirit of the disclosed invention, i.e. III-V and II-VI materials).

Claim 7. Modified Garcia teaches or suggests the semiconductor structure of claim 1, wherein the second semiconductor layer comprises (Si,Sn)Ge, Ge, or an n-p germanium junction. 

Claim 8. Modified Garcia teaches or suggests the semiconductor structure of claim 1, but not explicitly wherein the indium-free barrier layer and the overlayer are as claimed.
However, claim 1 recites this limitation in the alternative to an aluminum-containing barrier layer, and modified Garcia still meets the limitations of claim 8 by virtue of suggesting an aluminum-containing barrier layer.

Claim 10. Modified Garcia teaches or suggests a semiconductor device comprising the semiconductor structure of claim 1 (multijunction solar cell).

Claim 21. Modified Garcia teaches or suggests the semiconductor structure of claim 1, wherein the aluminum-containing barrier layer comprises InAlP, InAlPSb, InAlPBi, InAlPSbBi, AlInGaP, AlInGaPSb, AlInGaPBi, AlInGaPSbBi, AlP, AlPSb, AlPBi, AlPSbBi, AlAsSb, AlAsBi, AlAsSbBi, AlN, AlNSb, AlNBi, or AlNSbBi (per modification in rejection of claim 1, above; non disclosed materials are immediately apparent as materials not-disclosed that still fall within the spirit of the disclosed invention, i.e. III-V and II-VI materials). 

Claim 22. Modified Garcia teaches or suggests the semiconductor structure of claim 1, wherein the aluminum-containing barrier layer is an InAlP(Sb) layer, wherein the InAlP(Sb) layer comprises InAlP1-zSbz, wherein 0≤z≤0.34 (per modification in rejection of claim 1, above including at least InAlP, where In content is decreased relative to prior art InGaP layer. Additionally, non-disclosed materials, including materials with Sb content are immediately apparent as materials not-disclosed that still fall within the spirit of the disclosed invention, i.e. III-V and II-VI materials), wherein the second semiconductor layer comprises an n-p (Si,Sn)Ge junction. 5 sf-4476428 
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM E MCCLAIN whose telephone number is (303)297-4253. The examiner can normally be reached M-F 8:30-4:30 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM E MCCLAIN/Primary Examiner, Art Unit 1721